Citation Nr: 9930076	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-34 080A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' March 1998 decision denying 
entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized active military service from July 
1946 to March 1949.  He died in November 1978.  The moving 
party is the veteran's widowed spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a March 1998 
Board decision.  In correspondence dated in April 1999, the 
moving party expressed an interest in obtaining 
representation.  In July 1999, the Board provided her 
detailed information concerning the appointment of 
representation.  The Board plainly advised her that VA 
regulations stipulate that only one service organization, 
attorney or agent may represent her at any one time on the 
same appeal.  The Board enclosed a list of recognized service 
organizations, including those maintaining offices with the 
Board, and indicated that these organizations do not charge a 
fee for representation.  The moving party was further 
informed that if she chose an attorney or agent to represent 
her, a statement confirming this representation must be filed 
with the Board.  Detailed instructions regarding how to 
appoint a representative were provided, and the necessary 
forms (VA Form 21-22 and VA Form 22a) were enclosed, as was 
an envelop already containing the Board's return address. 

In August 1999, the moving party filed an Appointment of 
Veterans Service Organization As Claimant's Representative 
(VA Form 21-22), appointing the "Philippine Scouts" as her 
representative, and also submitted an Appointment of Attorney 
or Agent As Claimant's Representative (VA Form 22a), 
appointing the American Veterans of World War II, Korea and 
Vietnam.  In September 1999 correspondence, the Board 
explicitly advised the moving party that the "Philippine 
Scouts" is not a recognized veterans service organization.  
She was directed to select an organization listed on the back 
of VA Form 21-22, if she desired to be represented by a 
service organization, and a second VA Form 21-22 was 
forwarded to her.  The Board informed the moving party that 
she had 30 days to nominate a representative before the case 
would be referred to a member of the Board for review. 

In October 1999, the moving party again appointed the 
"Philippine Scouts" as her representative in a VA Form 21-
22, and filed a VA Form 22a appointing the "American Legion 
or representative."  The Board finds that the moving party 
has been provided on two occasions explicit information about 
the appointment of proper representation.  Notwithstanding 
such explicit information, she has failed to comply with 
those instructions.  Moreover, even after the Board informed 
her that the "Philippine Scouts" is not a legitimate 
representative, she persisted in submitting an appointment 
purporting to design the "Philippine Scouts" as her 
representative.  Further, the moving party continues to 
either ignore or defy the Board's expressed notification that 
she can not appointment more than one representative in this 
matter.  While the undersigned is cognizant of the 
nonadversial nature of VA adjudication, in this instance it 
is clear that the Board has properly discharged its 
responsibilities in properly informing the moving party of 
how to obtain representation.  It is the moving party, not 
the Board, who now bears complete responsibility for her 
inability or her unwillingness to comply with those 
instructions.  The undersigned can find no justification for 
the further expenditure of the Board's scarce resources to 
beg the moving party a third time to adhere to instructions 
she has already twice ignored or defied. 


FINDINGS OF FACT

1.  In March 1998, the Board issued a decision in which it 
concluded that the moving party's claim for service 
connection for the cause of the veteran's death was not well 
grounded.

2.  The Board's decision of March 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died in November 1978 at the age of 52.  The 
death certificate identifies the cause of death as acute 
pulmonary edema due to chronic heart failure due to chronic 
bronchial asthma.  

In January 1994, the moving party, the veteran's surviving 
spouse, applied for VA benefits.  An August 1994 rating 
decision denied service connection for the cause of the 
veteran's death, and this decision was continued by the RO in 
September 1994.  The moving party filed a notice of 
disagreement (NOD) with the September 1994 decision in 
October 1994, and submitted a substantive appeal (Form 1-9) 
the following month, perfecting her appeal.  In December 
1996, the Board remanded the case to the RO for further 
development. 

In March 1998, the Board denied the moving party's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board cited to the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), in support of the 
determination that the moving party's claim for service 
connection was not well grounded.  
 
In June 1998, the moving party sought reconsideration of the 
Board's March 1998 determination.  At that time, she 
suggested that the Board did not consider hospital records 
showing pulmonary tuberculosis as the cause of the veteran's 
death, and reiterated her contention that the veteran's death 
was related to service.  

Reconsideration of the determination was denied in August 
1998.  At that time, the moving party was informed that the 
Board was engaged in promulgating regulations regarding 
revision of prior Board decisions on the grounds of CUE and 
had decided to defer determinations on all such requests 
until these regulations had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In a letter dated later 
that month, the moving party confirmed that she was pursuing 
CUE review. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  As stated by the 
U.S. Court of Appeals for Veterans Claims (Court), for CUE to 
exist: 

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the moving party has contended that the Board 
committed CUE by failing to properly consider hospital 
records listing the cause of the veteran's death as pulmonary 
tuberculosis.  As the Board noted in the March 1998 decision, 
the death certificate reflects that the veteran died while 
hospitalized in November 1978.  The immediate cause of death 
was listed as acute pulmonary edema due to congestive heart 
failure, due to chronic bronchial asthma.  There were no 
conditions listed as contributing to the death, but not 
related to the disease or condition causing death.  The Board 
explained that the claim was not well grounded because there 
was no competent evidence showing that any of the conditions 
causing the veteran's death were related to service.  As 
noted above, the moving party's allegation that the VA failed 
to properly weigh or evaluate the facts can not form a valid 
basis for CUE.  38 C.F.R. § 20.1403(d)(3).  The Board finds 
that no other specific allegation of error has been raised as 
to the Board's March 1998 determination.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
March 1998 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the March 1998 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank	
Member, Board of Veterans' Appeals


 



